Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-13, and 19-20 is/are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Pat. No. 5,609,565 to Nakamura.  
Claims 1, and 13 Nakamura discloses a delivery system comprising an overhang arm 6 defining a cross-beam connected to the vertically extending and running parallel to a top of the operating surface wherein the legs are capable of being adjusted from 0° to 45° relative to a top of the operating surface;
a first arm (11,12) connected to the cross-beam;
a second arm 13 connected to the first arm; and
an axial member 19 connected to the second arm, the axial member comprising an axial joint 17, wherein the delivery system 18 is configured to be advanced to an internal target site using the axial joint.
Claim 2, Nakamura discloses the delivery system wherein the first arm is capable of sliding along a length of the cross-beam.

Claim 4, Nakamura discloses the delivery system wherein the first arm comprises a rail system 7; and wherein the second arm is capable of sliding, using the rail system, along at least a portion of the first arm’s length.
Claims 9 and 19, Nakamura discloses the delivery system wherein the axial member comprises a distal end.
Claims 10 and 20, Nakamura discloses the delivery system, further comprising a support arm defined by the bracket connected to the rail 5 of the operating surface 1.
Claim 11, Nakamura discloses the delivery system wherein the support arm connects to the axial member.
Claim 12, Nakamura discloses the delivery system wherein the support arm attaches to the operating surface via a rail system.










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,609,565 to Nakamura
Claim 5-8, 16-18, Nakamura discloses the delivery system of claim 1, wherein the first arm and second arm are connected using a joint.  Nakamura discloses that the joints are adapted to assume to change angles, but is silent to the joint being rotational.  Selecting from a plethora of known joints is considered an obvious modification and it would have been obvious for one having ordinary skill in the art at the time of the invention to select a rotational joint yielding predictable results that provide an equivalent and alternative means to adjust the delivery system along a plurality of axis.  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,609,565 to Nakamura in view of U.S. Pat. No. 5,080,662 to Paul.  
Claim 14, Nakamura discloses the delivery system, but is silent to the station legs being vertically adjustable.  Paul discloses support legs 26 being vertically adjustable (col. 3-4 lines 55-68 & 1-5).  It would have been obvious for one having ordinary skill in the art at the time of the invention to employ a slider means as taught by Paul yielding predictable results that provide a means to adjust the vertical height of the support.  
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDRICK C CONLEY whose telephone number is (571)272-7040. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 








/FREDRICK C CONLEY/Primary Examiner, Art Unit 3673